Matter of Terrence v Annucci (2020 NY Slip Op 06648)





Matter of Terrence v Annucci


2020 NY Slip Op 06648


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, TROUTMAN, BANNISTER, AND DEJOSEPH, JJ.


949 TP 19-01095

[*1]IN THE MATTER OF GILL TERRENCE, PETITIONER,
vANTHONY J. ANNUCCI, ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, AND DONALD E. VENETTOZZI, DIRECTOR, S.H.U./DISP. PROG., DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENTS. 


GILL TERRENCE, PETITIONER PRO SE.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (JEFFREY W. LANG OF COUNSEL), FOR RESPONDENTS.

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division in the Fourth Judicial Department by order of the Supreme Court, Erie County [John L. Michalski, A.J.], entered October 30, 2018) to review a determination of respondents. The determination found after a tier III hearing that petitioner had violated various inmate rules. 
It is hereby ORDERED that said proceeding is unanimously dismissed without costs as moot (see Matter of Free v Coombe , 234 AD2d 996, 996 [4th Dept 1996]).
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court